Per curiam.
Three separate formal complaints were filed against Scott, generally alleging that he engaged in conduct in violation of Standards 4 (engaging in professional conduct involving dishonesty, fraud, etc.); 22 and 23 (failing to follow the requirements regarding withdrawing from employment); 44 (abandoning a legal matter); 45 (knowingly engaging in conduct contrary to a disciplinary rule); 63 (failing to maintain complete records of all of a client’s funds and promptly rendering appropriate accounts to the client regarding the funds); 65 (failing to account for trust property held in a fiduciary capacity); and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d).
Scott failed to respond to the formal complaints and the State Bar moved for and was granted default judgments. All the allegations and violations charged in the formal complaints were deemed admitted.
Based upon the multiple violations and Scott’s failure to respond, the special master recommended the highest level of disciplinary action. The review panel accepted the special master’s finding of fact and conclusions of law and recommended that Scott be disbarred.
After considering the record in this case and Scott’s prior disci*579plinary action,1 we hereby order that Walter Stephen Scott is disbarred from the practice of law in this state and his name shall be stricken from the roll of those allowed to practice law in Georgia.
Decided July 14, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


Benham, C. J., Fletcher, P. J., Sears, Hunstein and Carley, JJ., concur. Thompson, J., disqualified.


 This Court suspended Scott indefinitely for violation of Standard 66 (conviction of a felony) of Bar Rule 4-102 (d). In the Matter of Scott, 265 Ga. 339 (455 SE2d 828) (1995).